Citation Nr: 1719583	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO. 12-11 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a stroke secondary to service-connected dysthymia.

REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION


The Veteran served on active duty from March 1967 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky. This determination denied service connection for residuals of a stroke. A timely notice of disagreement was received from the Veteran in May 2011, and a Statement of the Case was issued in March 2012. 

Though the Veteran requested a hearing, this request was withdrawn via a December 2013 letter by the Veteran's representative. 


FINDING OF FACT

The Veteran's residuals of a stroke are not shown to have been caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for residuals of a stroke secondary to a service-connected disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2) (West 2014). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also endeavor to obtain those records, even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2016). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained. Therefore, no additional development is warranted. See Golz, 590 F.3d at 1317. The Veteran has been afforded a VA examination, as discussed below, and an opinion regarding the functional effects of her service-connected disability was obtained in April 2011. The Board finds this examination to be sufficient.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Legal Criteria & Analysis

The Veteran is seeking service connection for residuals of a stroke secondary to her service-connected dysthymia.

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(2016). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310. The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Neither the Veteran's contentions nor any evidence of record suggest that the Veteran suffered any manner of stroke during service or proximately following service. The Veteran's contentions are clear and specific: she contends that she suffered a stroke in November 2010, due to her service-connected dysthymia. See November 2010 Statement in Support of Claim. 

The Veteran's service treatment records are silent as to a stroke or residuals therefrom. 

Post-service treatment of the Veteran's condition begin with November 2010, when she was seen at a private hospital emergency room. The Veteran stated she had been talking to her daughter on the phone when she began having slurred speech. The Veteran was assigned a diagnosis of stroke, status post secondary chronic ischemic changes, polysubstance abuse and hyperlipidemia. Treatment records from this hospitalization also reflect that the Veteran's stroke was attributed to COPD and smoking.

The next available private treatment records outline a regimen of nursing care from December 2010 to February 2011 involving speech therapy and at-home care. These records reflect severe dysfluency with a rapid rate of speech. There is evidence that the Veteran at times took the wrong medicine. There is however no evidence presented of a nexus between the Veteran's stroke and her dysthymia.     

In November 2011, the veteran presented to the University of Louisville hospital with complaints of weakness and difficulty standing. There, the Veteran was diagnosed with bilateral subacute and acute subcortical ischemic strokes, and a prior stroke was noted. The Veteran was noted to not have been a good historian, having conveyed inconsistencies about her past medical history, making it unclear as to whether the symptoms she was exhibiting were related to any prior strokes. Again, no causal link between the Veteran's condition and her service-connected dysthymia was suggested or discussed. 

In April 2011, the Veteran underwent a VA examination for an assessment and etiological opinion of her stroke. The Veteran stated that in November of 2010 she had a stroke, and then a second stroke in February 2011. The examiner indicated that the Veteran's entire claims file was reviewed, and a physical examination was conducted. On physical examination, the Veteran was alert and oriented. The Veteran complained of imbalance due to left leg weakness. Speech impairment was noted as well as cognitive or psychiatric impairment. The Veteran was further noted to have a lack of stamina and weakness or fatigue. Both eyes were noted as grossly normal with glasses. Mild impaired strength or dexterity of the left hand was noted. However, her extremities examination and neurologic examination were normal. The VA examiner opined that the Veteran's stroke was not caused or aggravated by her service-connected dysthymic disorder. The examiner's opinion is supported by adequate rationale, explaining that strokes are a vascular problem, and are caused by a condition or event that prevents an area of the brain from receiving its blood supply, resulting in cellular damage or death. The examiner listed the possible causes of strokes, namely atherosclerosis, emboli or rupture of a vessel, and further stated that dysthymia is in no way associated with these processes. 

Also in the Veteran's medical record are 2011 records from the Louisville VA Medical Center. In June 2011, the Veteran had a neurology consult, where it is reported she had a lengthy discussion with the nurse practitioner about the risk factors of cardiovascular events, including smoking and diet choices, and the importance of medication compliance. 

In October 2011, the Veteran returned for a psychotherapy consult, during which she indicated that she has been under tremendous stress which aggravated her depression, which she states had a "physical effect" on her. The Veteran reported that she had experienced increased headaches and that her primary care provider, Dr. B., had told her that the stress could have precipitated her stroke. The physician, Dr. T., noted that the Veteran has physical and emotional problems and that her prognosis for employability was poor. 

However, Dr. T. did not opine that the Veteran's stress or dysthymia were related to her stroke; nowhere in the record is there a competent medical opinion relating the Veteran's stroke to her dysthymia. Indeed, although the Veteran stated in her May 2011 Notice of Disagreement that both Dr. T, her VA mental health provider, as well as Dr. B, her VA primary care physician, gave positive nexus opinions between her service-connected dysthymia and her stroke, there is no record of such opinion upon a thorough review of the Veteran's VA medical record.

The only other evidence of record is a November 2011 statement from Ms. N.B., who states she has cared for the Veteran since November, when the Veteran had a stroke. Ms. N.B. further stated she stayed with the Veteran and helped with such tasks as cleaning the house, preparing meals, giving medication and assistance in and out of the bathtub. Ms. N.B. did not, however, provide an opinion regarding an etiological link between the Veteran's stroke and her service-connected dysthymia.

Based on the foregoing, the Board finds that service connection for residuals of a stroke on a secondary basis is not warranted. In this case, the most probative evidence of record-the April 2011 VA examination-reflects that the Veteran's service-connected dysthymia is in no way associated with the Veteran's stroke. In the report, the VA examiner specifically addresses the Veteran's contentions, explaining that the Veteran's service-connected dysthymia could not have caused or aggravated her stroke. In rendering this conclusion, the examiner clearly explained that stroke is a vascular issue that is unaffected by psychiatric symptoms. As previously stated, despite the Veteran's contentions to the contrary, there is no competent evidence of record to refute this conclusion. 

In reaching this conclusion, the Board has considered the Veteran's statements. However, the Board finds she is not competent to diagnose herself with having a stroke or residuals thereof, or a medical nexus between her stroke and service-connected dysthymia, which even medical professionals rely on diagnostic tools to identify and differentiate from other disabilities with similar symptoms. She is competent to indicate that a physician told her that she had a stroke and that diagnostic testing confirmed its existence and its residuals, and that a physician related her stroke to her dysthymia. However, there are no medical opinions of record causally relating the Veteran's dysthymia with her stroke, and the medical opinion of record, namely the April 2011 VA examination, categorically denies even the possibility of the dysthymia having caused or aggravated the stroke. The Veteran did not supply any medical opinions or other records to support her contentions. The Board thus does not find it likely that the Veteran's stroke was caused by her service-connected dysthymia. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107 (b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a stroke is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


